UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6101


MATIN AQUIL HASSAN,

                       Plaintiff – Appellant,

          v.

JOHN NEWHART, Sheriff, Chesapeake City        Jail;    VERNON   L.
WHITE, Lieutenant, Chesapeake City Jail,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:12-cv-00876-JRS)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matin Aquil Hassan, Appellant Pro Se. David Brandt Oakley, POOLE
MAHONEY PC, Chesapeake, Virginia; Phillip Matthew Roberts, POOLE
MAHONEY, PC, Chesterfield, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matin   Aquil   Hassan     appeals      the    district    court’s     order

dismissing     Hassan’s    42    U.S.C.      § 1983    (2012)     complaint     for

failure to state a claim for relief.                    We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                  Hassan v. Newhart,

No. 3:12-cv-00876-JRS (E.D. Va. Jan. 9, 2015).                  We dispense with

oral    argument   because      the    facts   and    legal     contentions     are

adequately     presented   in    the    materials     before     this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2